DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 08/01/2022.

Response to Arguments
This drawing objection has been withdrawn due to the new drawing filed on 08/01/2022. 

Applicant’s arguments with respect to claim(s) rejected under 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Applicant argued on the remark that Kondalam does not explicitly disclose setting a second indicator associated with the second device based on the security risk level of the first device and the communication information”.
	
 	Examiner respectfully disagrees.  The necessitated amendment to update search was done by examiner.  The new prior art, Harris discloses setting a second indicator associated with the second device , abstract , a high risk alert indicator, i.e. an indicator,  is set indicating that the device is being used in an anomalous manner relative to other devices, i.e. second device  monitored by the computing device, i.e. by a processing device and 0009 a risk score is computed by comparing each network activity measure for the unique IP address and user identifier combination to the selected mean value for the respective network activity measure; and when the computed risk score exceeds a predefined alert threshold, a high risk alert indicator is set indicating that the second computing device is being used in an anomalous manner relative to other computing devices being monitored by the first computing device. The set high risk alert indicator is output to a display.
 	Kondalam also discloses a second indicator associated with the second device based on the security risk level of the first device and the communication information,  par 0043, device 112 usually sends traffic to device 106 and then receives a degraded SHI value from device 106, device 112 can begin to send traffic to another device with an acceptable SHI value. Wherein the device 102 or device 112 received the degraded SHI value from the first device 106, wherein the second device 102 and 112 can begin, setting an acceptable SHI value to send the traffic to another device.

 					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, and 9-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1,3, and 5-18 of U.S. Patent No. 10,839084. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim(s) claims 1,3, and 5-18 of U.S. Patent No. 10,839084 contain(s) every element of claim(s) 1-3, 5-7, and 9-20 of the instant application and thus anticipate the claim(s) of the instant application. Claim (s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
Claims 1,3, and 5-18 of U.S. Patent No. 10,839084 patent as shown in the table below contains every element of claims 1-3,5-7 and 9-20 of the instant application and as such anticipates claim(s) 1-3, 5-7, and 9-20 of the instant application. 

 Instant application # 17/069672
Patent Number# 10,839084
1. A method comprising:



 accessing a first indicator associated with a first device, wherein the first indicator indicates a security risk level; accessing communication information associated with the first device; 





determining, by a processing device, a second device in communication with the first device based on the communication information;
 setting a second indicator associated with the second device based on the security risk level of the  first device and the communication information; and
 storing the second indicator associated with the second device.





2. The method of claim 1, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device.

3. the method of claim 1, wherein the communication of the second device with the first device comprises a communication sent from the first device to the second device.


5. The method of claim 1, wherein the communication of the second device with the first device comprises an attempted communication from the first device to the second device.

6. The method of claim 1, wherein the second indicator associated with the second device indicates a medium risk level.
7. The method of claim 1 further comprising: displaying the second indicator associated with the second device.
9. The method of claim 1, wherein the communication of the first and second device is associated with a protocol.

10. A system comprising: a memory; and a processing device, operatively coupled to the memory, to: access a first indicator associated with a first device, wherein the first indicator indicates an elevated security risk; access communication information associated with the first device; determine, by a processing device, a second device in communication with the first device based on the communication information, wherein the communication information comprises information associated with a communication from the first device to the second device; set a second indicator associated with the second device based on information associated with the first device; and store the second indicator associated with the second device.









11. The system of claim 10, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device.

12. The system of claim 10, wherein the processing device further to perform a security action based on the second indicator.


13. The system of claim 10, wherein the communication from the first device to a second device comprises an attempted communication from the first device to the second device.

14. The system of claim 10, wherein the second indicator associated with the second device indicates a medium risk level.

15. The system of claim 10, wherein the processing device further to display the first indicator associated with a first color and the second indicator associated with a second color.
16. The system of claim 10, wherein the second indicator is determined based on communication associated with a protocol.

17. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: access a first indicator associated with a first device, wherein the first indicator indicates an elevated security risk; access communication information associated with the first device; determine, by the processing device, a second device in communication with the first device based on the communication information, wherein the communication information comprises information associated with a communication from the second device to the first device; set a second indicator associated with the second device based on information associated with the first device; and store the second indicator associated with the second device.
18. The non-transitory computer readable medium of claim 17, wherein the processing device further to perform a security action based on the second indicator.

19. The non-transitory computer readable medium of claim 17, wherein the communication from the second device to the first device comprises an attempted communication from the second device to the first device.
20. The non-transitory computer readable medium of claim 17, wherein the second indicator is determined based on communication associated with a selected protocol.

1. A method comprising: displaying a network graph comprising a first device and a second device; 
accessing a first indicator associated with the first device, wherein the first indicator indicates a security risk level that the first device has been in communication with a risk device, 
wherein the security risk level is based on a number of degrees of separation of the first device from the risk device; accessing communication information associated with the first device; determining, by a processing device, the second device being in communication with the first device based on the communication information;
 setting a second indicator associated with the second device based on information associated with the first device, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device; and
 storing the second indicator associated with the second device.






3. The method of claim 1, wherein the communication of the second device with the first device comprises a communication sent from the first device to the second device.

5. The method of claim 1, wherein the communication of the second device with the first device comprises an attempted communication from the first device to the second device.


6. The method of claim 1, wherein the second indicator associated with the second device indicates a medium risk level.
7. The method of claim 1 further comprising: displaying the second indicator associated with the second device.
8. The method of claim 1, wherein the communication of the first and second device is associated with a protocol.

9. A system comprising: a memory; and a processing device, operatively coupled to the memory, to: display a network graph comprising a first device and a second device; access a first indicator associated with the first device, wherein the first indicator indicates an elevated security risk that the first device has been in communication with a risk device; access communication information associated with the first device; determine, by a processing device, the second device being in communication with the first device based on the communication information, wherein the communication information comprises information associated with a communication from the first device to the second device; set a second indicator associated with the second device based on information associated with the first device, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device; and store the second indicator associated with the second device.







10. The system of claim 9, wherein the processing device further to perform a security action based on the second indicator.


11. The system of claim 9, wherein the communication from the first device to a second device comprises an attempted communication from the first device to the second device.

12. The system of claim 9, wherein the second indicator associated with the second device indicates a medium risk level.

13. The system of claim 9, wherein the processing device further to display the first indicator associated with a first color and the second indicator associated with a second color.
14. The system of claim 9, wherein the second indicator is determined based on communication associated with a protocol.

15. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: display a network graph comprising a first device and a second device; access a first indicator associated with the first device, wherein the first indicator indicates an elevated security risk that the first device has been in communication with a risk device; access communication information associated with the first device; determine, by the processing device, the second device in communication with the first device based on the communication information, wherein the communication information comprises information associated with a communication from the second device to the first device; set a second indicator associated with the second device based on information associated with the first device, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device; and store the second indicator associated with the second device.
17. The non-transitory computer readable medium of claim 15, wherein the communication from the second device to the first device comprises an attempted communication from the second device to the first device.
18. The non-transitory computer readable medium of claim 15, wherein the second indicator is determined based on communication associated with a selected protocol.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kondalam et al US 2019/0089611 in view of Harris et al US 2018/0332064. 

 	As per claim 1, Kondalam discloses a method comprising:
  	accessing a first indicator associated with a first device, wherein the first indicator indicates a security risk level (0045, device 106 determines its SHI and transmits the SHI, i.e. a first indicator of a security risk level, to other devices on the network (step 510). If the SHI meets its respective threshold value (step 520) wherein the other i.e. second device  is accessing the SHI a first indicator  from the first device 106  and  par 0030 the SHI can be based on one or more weighted thresholds associated with the set of KPIs, where the weighted thresholds are based on one or more attributes of the device, i.e. first device. The KPIs can be weighted (e.g., low, medium, high) to ensure that more important KPIs affect the overall value of the SHI and par 0031 Once the SHI is determined, device 106 can transmit, make available, and/or actively send the SHI to any other device connected to it on the network (step 330) and ); 
 	accessing communication information associated with the first device (par 0033 device 102, i.e. other device,  can determine that traffic i.e. accessing communication information, should be sent to a device i.e. device 104  other than device 106, i.e. fist device  of SHI (e.g., traffic should be sent to device 104 instead) (step 352), fig.1, 0017  the device 102 accessing communication path 116 , i.e. communication information associated with the first device 106); 
 	determining, by a processing device, a second device in communication with the first device based on the communication information ( 0017 aggregation of network devices that determines one or more distributed health scores. In this particular embodiment, NMS 100, i.e. a processing device  is connected and in communication with device 102, i.e. second device , which is in turn connected to and in communication with devices 104 and 106. Devices 108, 110, 112, and 114 are in communication with both devices 104 and 106, i.e. first device . Accordingly, assuming all the devices on this network configuration are adequately functioning, communication path 116, i.e. communication information, such as a path defined by a pre-existing routing protocol, establishes communication between device 112, i.e. can be seen as the second device,  and device 106, device 106 and device 102, and then between device 102 and NMS 100 par 0013  An agent executing on each of the network devices on a network is configured to receive device health data relevant to a set of key performance indicators (KPIs). The agent determines a health score of its respective device based at least in part on the set of KPIs, and enables the determined health score to be made available to at least one other device on the network and par 0018 an agent executing on each of the network devices on a network. Agent 210, i.e. by a processing deivce,  monitors and/or determines its respective device's SHI); 
 	a second indicator associated with the second device based on the security risk level of the first device and the communication information;( par 0043, device 112 usually sends traffic to device 106 and then receives a degraded SHI value from device 106, device 112 can begin to send traffic to another device with an acceptable SHI value. Wherein the device 102 or device 112 received the degraded SHI value from the first device 106, wherein the second device 102 and 112 can begin, setting an acceptable SHI value to send the traffic to another device) and 
 	storing the second indicator associated with the second device (par 0003  The collected information from various KPI, i.e. the second indicator are stored, and from this a health score, health index, indicator, etc. is calculated on a per-device basis and 0057 Processor 610 can include any general purpose processor and a hardware service or software service, such as services 632, 634, and 636 stored in storage device 630).  
  	Kondalam does not explicitly disclose setting an indicator associated with the second device.
 	However, Harris discloses setting a second indicator associated with the second device ( abstract , a high risk alert indicator, i.e. an indicator,  is set indicating that the device is being used in an anomalous manner relative to other devices, i.e. second device  monitored by the computing device, i.e. by a processing device and 0009 a risk score is computed by comparing each network activity measure for the unique IP address and user identifier combination to the selected mean value for the respective network activity measure; and when the computed risk score exceeds a predefined alert threshold, a high risk alert indicator is set indicating that the second computing device is being used in an anomalous manner relative to other computing devices being monitored by the first computing device. The set high risk alert indicator is output to a display).
 	Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results.
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention to incorporate for setting high risk alert indicator to the device taught by Harris into the based on the determining the status and risk of the device of routing the communication path of Kondalam to yield an alert for the anomalous device in the network(abstract).

 	As per claim 2, Kondalam in view of  Harris discloses the method of claim 1, Kondalam discloses wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device (fig.1, par 0016  A distributed health score calculation using the SHI increases a network's overall speed, accuracy, bandwidth, and memory wherein the SHI indicator is based on the bandwidth between devices in the network).  

 	As per claim 3, Kondalam in view of Harris discloses the method of claim 1, Kondalam discloses  wherein the communication of the second device with the first device comprises a communication sent from the first device to the second device ( par 0044, traffic from device 112 is re-routed to device 114, creating communication path 410).  

As per claim 4, Kondalam in view of Harris discloses the method of claim 1, Kondalam discloses wherein the communication of the second device with the first device comprises a communication sent from the second device to the first device ( par 0047 upstream device that receives device 106's SHI can determine whether to continue to send traffic to device 106. Device 102, for example, can receive the SHI from a number of devices on the network, the SHI being comprised of an overall health score, a combination of a set of key performance indicators, or both for each respective device).  

 	As per claim 5, Kondalam in view of Harris discloses the method of claim 1, Harris  discloses wherein the communication of the second device with the first device comprises an attempted communication from the first device to the second device ( par 0057 an authentication record may include a user identifier (ID) such as a username, a hostname and/or IP address associated with the device to which the user attempted a logon, and a timestamp. The authentication record may indicate whether or not the logon attempt was successful or failed).  

 	As per claim 6, Kondalam in view of Harris discloses the method of claim 1, Harris discloses wherein the second indicator associated with the second device indicates a medium risk level (par 0009 a risk score is computed by comparing each network activity measure for the unique IP address and user identifier combination to the selected mean value for the respective network activity measure; and when the computed risk score exceeds a predefined alert threshold, a high risk alert indicator is set indicating that the second computing device is being used in an anomalous manner relative to other computing devices being monitored by the first computing device. The set high risk alert indicator is output to a display).  
 	As per claim 7, Kondalam in view of Harris discloses the method of claim 1 Harris disclose further comprising: displaying the second indicator associated with the second device (par 0009 a risk score is computed by comparing each network activity measure for the unique IP address and user identifier combination to the selected mean value for the respective network activity measure; and when the computed risk score exceeds a predefined alert threshold, a high risk alert indicator is set indicating that the second computing device is being used in an anomalous manner relative to other computing devices being monitored by the first computing device. The set high risk alert indicator is output to a display).   

 	As per claim 8, Kondalam in view of Harris discloses the method of claim 1, Harris disclose further comprising: performing an action on the second device based on the second indicator(par 0009 a high risk alert indicator is set indicating that the second computing device is being used in an anomalous manner relative to other computing devices being monitored by the first computing device. The set high risk alert indicator is output to a display).  

 	As per claim 9, Kondalam in view of Harris discloses the method of claim 1, Harris discloses wherein the communication of the first and second device is associated with a protocol ( par 0038  A router forwards data packets between sub-networks of network 112 until the data packets reach their destination computing device also referenced as a destination node. Routers and switches may provide an interface for different physical types of network connections, such as copper cables, fiber optic, wireless, etc. and include firmware to support different networking communications protocol standards. Routers and switches further may include firmware and/or software to support firewall and proxy functionality).  

 	As per claim 10, Kondalam discloses a system comprising:
 	 a memory (par 0016 memory); and a processing device (par 0016 network devices), operatively coupled to the memory, to: 
accessing a first indicator associated with a first device, wherein the first indicator indicates a security risk level (0045, device 106 determines its SHI and transmits the SHI, i.e. a first indicator of a security risk level, to other devices on the network (step 510). If the SHI meets its respective threshold value (step 520) wherein the other i.e. second device  is accessing the SHI a first indicator  from the first device 106  and  par 0030 the SHI can be based on one or more weighted thresholds associated with the set of KPIs, where the weighted thresholds are based on one or more attributes of the device, i.e. first device. The KPIs can be weighted (e.g., low, medium, high) to ensure that more important KPIs affect the overall value of the SHI and par 0031 Once the SHI is determined, device 106 can transmit, make available, and/or actively send the SHI to any other device connected to it on the network (step 330)); 
 accessing communication information associated with the first device (par 0033 device 102, i.e. other device,  can determine that traffic i.e. accessing communication information, should be sent to a device i.e. device 104  other than device 106, i.e. fist device  of SHI (e.g., traffic should be sent to device 104 instead) (step 352), fig.1, 0017  the device 102 accessing communication path 116 , i.e. communication information associated with the first device 106); 
 determining, by a processing device, a second device in communication with the first device based on the communication information (0017 aggregation of network devices that determines one or more distributed health scores. In this particular embodiment, NMS 100, i.e. a processing device is connected and in communication with device 102, i.e. second device, which is in turn connected to and in communication with devices 104 and 106. Devices 108, 110, 112, and 114 are in communication with both devices 104 and 106, i.e. first device . Accordingly, assuming all the devices on this network configuration are adequately functioning, communication path 116, i.e. communication information, such as a path defined by a pre-existing routing protocol, establishes communication between device 112, i.e. can be seen as the second device,  and device 106, device 106 and device 102, and then between device 102 and NMS 100 par 0013  An agent executing on each of the network devices on a network is configured to receive device health data relevant to a set of key performance indicators (KPIs). The agent determines a health score of its respective device based at least in part on the set of KPIs, and enables the determined health score to be made available to at least one other device on the network and par 0018 an agent executing on each of the network devices on a network. Agent 210, i.e. by a processing deivce,  monitors and/or determines its respective device's SHI); 
 	a second indicator associated with the second device based on the security risk level of the first device and the communication information;( par 0043, device 112 usually sends traffic to device 106 and then receives a degraded SHI value from device 106, device 112 can begin to send traffic to another device with an acceptable SHI value. Wherein the device 102 or device 112 received the degraded SHI value from the first device 106, wherein the second device 102 and 112 can begin, setting an acceptable SHI value to send the traffic to another device) and 
 storing the second indicator associated with the second device (par 0003  The collected information from various KPI, i.e. the second indicator are stored, and from this a health score, health index, indicator, etc. is calculated on a per-device basis and 0057 Processor 610 can include any general purpose processor and a hardware service or software service, such as services 632, 634, and 636 stored in storage device 630).  
  Kondalam does not explicitly disclose setting an indicator associated with the second device.
 However, Harris discloses setting a second indicator associated with the second device ( abstract , a high risk alert indicator, i.e. an indicator,  is set indicating that the device is being used in an anomalous manner relative to other devices, i.e. second device  monitored by the computing device, i.e. by a processing device and 0009 a risk score is computed by comparing each network activity measure for the unique IP address and user identifier combination to the selected mean value for the respective network activity measure; and when the computed risk score exceeds a predefined alert threshold, a high risk alert indicator is set indicating that the second computing device is being used in an anomalous manner relative to other computing devices being monitored by the first computing device. The set high risk alert indicator is output to a display).
 Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention to incorporate for setting high risk alert indicator to the device taught by Harris into the based on the determining the status and risk of the device of routing the communication path of Kondalam to yield an alert for the anomalous device in the network(abstract).

 	As per claim 11, Kondalam in view of Harris discloses the system of claim 10, Kondalam discloses wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device (fig.1, par 0016  A distributed health score calculation using the SHI increases a network's overall speed, accuracy, bandwidth, and memory wherein the SHI indicator is based on the bandwidth between devices in the network).  

 As per claim 12, Kondalam in view of Harris discloses the system of claim 10, Kondalam discloses wherein the processing device further to perform a security action based on the second indicator (par 0047 upstream device that receives device 106's SHI can determine whether to continue to send traffic to device 106. Device 102, for example, can receive the SHI from a number of devices on the network, the SHI being comprised of an overall health score, a combination of a set of key performance indicators, or both for each respective device).  
  
 	As per claim 13, Kondalam in view of Harris discloses the system of claim 10, Harris discloses wherein the communication from the first device to a second device comprises an attempted communication from the first device to the second device (par 0057 an authentication record may include a user identifier (ID) such as a username, a hostname and/or IP address associated with the device to which the user attempted a logon, and a timestamp. The authentication record may indicate whether or not the logon attempt was successful or failed).  
 
 	As per claim 14, Kondalam in view of Harris discloses the system of claim 10, Harris discloses wherein the second indicator associated with the second device indicates a medium risk level (par 0009 a risk score is computed by comparing each network activity measure for the unique IP address and user identifier combination to the selected mean value for the respective network activity measure; and when the computed risk score exceeds a predefined alert threshold, a high risk alert indicator is set indicating that the second computing device is being used in an anomalous manner relative to other computing devices being monitored by the first computing device. The set high risk alert indicator is output to a display).  
   
 	As per claim 15, Kondalam in view of Harris discloses the system of claim 10, Harris discloses wherein the processing device further to display the first indicator associated with a first color and the second indicator associated with a second color ( par 0009 a high risk alert indicator is set indicating that the second computing device is being used in an anomalous manner relative to other computing devices being monitored by the first computing device. The set high risk alert indicator is output to a display, i.e. color).  

 	As per claim 16, Kondalam in view of Harris discloses the system of claim 10, Harris wherein the second indicator is determined based on communication associated with a protocol (0038, A router forwards data packets between sub-networks of network 112 until the data packets reach their destination computing device also referenced as a destination node. Routers and switches may provide an interface for different physical types of network connections, such as copper cables, fiber optic, wireless, etc. and include firmware to support different networking communications protocol standards. Routers and switches further may include firmware and/or software to support firewall and proxy functionality).  

 	As per claim 17, Kondalam discloses a non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device (par 0013  computer readable storage medium), cause the processing device to: 
 	access a first indicator associated with a first device, wherein the first indicator indicates a security risk level (0045, device 106 determines its SHI and transmits the SHI, i.e. a first indicator of a security risk level, to other devices on the network (step 510). If the SHI meets its respective threshold value (step 520) wherein the other i.e. second device  is accessing the SHI a first indicator  from the first device 106  and  par 0030 the SHI can be based on one or more weighted thresholds associated with the set of KPIs, where the weighted thresholds are based on one or more attributes of the device, i.e. first device. The KPIs can be weighted (e.g., low, medium, high) to ensure that more important KPIs affect the overall value of the SHI and par 0031 Once the SHI is determined, device 106 can transmit, make available, and/or actively send the SHI to any other device connected to it on the network (step 330)); 
 access communication information associated with the first device (par 0033 device 102, i.e. other device,  can determine that traffic i.e. accessing communication information, should be sent to a device i.e. device 104  other than device 106, i.e. fist device  of SHI (e.g., traffic should be sent to device 104 instead) (step 352), fig.1, 0017  the device 102 accessing communication path 116 , i.e. communication information associated with the first device 106); 
 	 determine, by a processing device, a second device in communication with the first device based on the communication information (0017 aggregation of network devices that determines one or more distributed health scores. In this particular embodiment, NMS 100, i.e. a processing device is connected and in communication with device 102, i.e. second device, which is in turn connected to and in communication with devices 104 and 106. Devices 108, 110, 112, and 114 are in communication with both devices 104 and 106, i.e. first device . Accordingly, assuming all the devices on this network configuration are adequately functioning, communication path 116, i.e. communication information, such as a path defined by a pre-existing routing protocol, establishes communication between device 112, i.e. can be seen as the second device,  and device 106, device 106 and device 102, and then between device 102 and NMS 100 par 0013  An agent executing on each of the network devices on a network is configured to receive device health data relevant to a set of key performance indicators (KPIs). The agent determines a health score of its respective device based at least in part on the set of KPIs, and enables the determined health score to be made available to at least one other device on the network and par 0018 an agent executing on each of the network devices on a network. Agent 210, i.e. by a processing deivce,  monitors and/or determines its respective device's SHI); 
 	a second indicator associated with the second device based on the security risk level of the first device and the communication information;( par 0043, device 112 usually sends traffic to device 106 and then receives a degraded SHI value from device 106, device 112 can begin to send traffic to another device with an acceptable SHI value. Wherein the device 102 or device 112 received the degraded SHI value from the first device 106, wherein the second device 102 and 112 can begin, setting an acceptable SHI value to send the traffic to another device) and 
 storing the second indicator associated with the second device (par 0003  The collected information from various KPI, i.e. the second indicator are stored, and from this a health score, health index, indicator, etc. is calculated on a per-device basis and 0057 Processor 610 can include any general purpose processor and a hardware service or software service, such as services 632, 634, and 636 stored in storage device 630).  
  	 Kondalam does not explicitly disclose set an indicator associated with the second device.
 	 However, Harris discloses set a second indicator associated with the second device ( abstract , a high risk alert indicator, i.e. an indicator,  is set indicating that the device is being used in an anomalous manner relative to other devices, i.e. second device  monitored by the computing device, i.e. by a processing device and 0009 a risk score is computed by comparing each network activity measure for the unique IP address and user identifier combination to the selected mean value for the respective network activity measure; and when the computed risk score exceeds a predefined alert threshold, a high risk alert indicator is set indicating that the second computing device is being used in an anomalous manner relative to other computing devices being monitored by the first computing device. The set high risk alert indicator is output to a display).
 Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention to incorporate for setting high risk alert indicator to the device taught by Harris into the based on the determining the status and risk of the device of routing the communication path of Kondalam to yield an alert for the anomalous device in the network(abstract).

 	As per claim 18, Kondalam in view of Harris discloses the non-transitory computer readable medium of claim 17, Kondalam discloses wherein the processing device further to perform a security action based on the second indicator (par 0047 upstream device that receives device 106's SHI can determine whether to continue to send traffic to device 106. Device 102, for example, can receive the SHI from a number of devices on the network, the SHI being comprised of an overall health score, a combination of a set of key performance indicators, or both for each respective device).  

 	As per claim 19, Kondalam in view of Harris discloses the non-transitory computer readable medium of claim 17, Harris discloses wherein the communication from the second device to the first device comprises an attempted communication from the second device to the first device ( par 0057 an authentication record may include a user identifier (ID) such as a username, a hostname and/or IP address associated with the device to which the user attempted a logon, and a timestamp. The authentication record may indicate whether or not the logon attempt was successful or failed).    

 	As per claim 20, Kondalam in view of Harris discloses the non-transitory computer readable medium of claim 17, Harris discloses wherein the second indicator is determined based on communication associated with a selected protocol par 0038  A router forwards data packets between sub-networks of network 112 until the data packets reach their destination computing device also referenced as a destination node. Routers and switches may provide an interface for different physical types of network connections, such as copper cables, fiber optic, wireless, etc. and include firmware to support different networking communications protocol standards. Routers and switches further may include firmware and/or software to support firewall and proxy functionality).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496